                                                                                        Case 9:19-bk-11573-MB        Doc 1264 Filed 09/03/20 Entered 09/03/20 17:31:43           Desc
                                                                                                                       Main Document    Page 1 of 5


                                                                                         1   J. ALEXANDRA RHIM (SBN 180636)
                                                                                             CHRISTOPHER D. CROWELL (SBN 253103)
                                                                                         2   HEMAR, ROUSSO & HEALD, LLP
                                                                                             15910 Ventura Boulevard, 12th Floor
                                                                                         3   Encino, CA 91436
                                                                                             Telephone: (818) 501-3800
                                                                                         4   Facsimile: (818) 501-2985

                                                                                         5   Attorneys for Laor Liquidating Associates, LP
                                                                                             and Guarantee Royalties Inc.
                                                                                         6
                                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                                         7
                                                                                         8                 CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

                                                                                         9
                                                                                        10   In re                                             Case No. 9:19-bk-11573-MB
HEMAR, ROUSSO & HEALD, LLP




                                                                                             HVI CAT CANYON, INC.,                             OBJECTION TO CHAPTER 11 TRUSTEE’S
                                                                                        11
                             15910 VENTURA BOUL EVARD, 12TH FLOOR




                                                                                                                                               MOTION FOR ORDERS: (I)(A) APPROVING
                                                                                        12                                Debtor.              BIDDING PROCEDURES FOR THE SALE OF
                                                                                                                                               SUBSTANTIALLY ALL OF THE ESTATE’S
                                                                    ENCINO , CA 91436




                                                                                        13                                                     ASSETS, (B) APPROVING PROCEDURES FOR
                                                                      (818) 501-3800




                                                                                                                                               ASSUMPTION AND ASSIGNMENT OF
                                                                                        14                                                     CERTAIN EXECUTORY CONTRACTS AND
                                                                                                                                               UNEXPIRED LEASES, INCLUDING NOTICE
                                                                                        15                                                     OF PROPOSED CURE AMOUNTS, (C)
                                                                                                                                               AUTHORIZING AND APPROVING THE
                                                                                        16                                                     SELECTION OF A STALKING HORSE
                                                                                                                                               BIDDER, (D) APPROVING EXPENSE
                                                                                        17                                                     REIMBURSEMENT, (E) SCHEDULING (i) AN
                                                                                                                                               AUCTION AND (ii) A SALE HEARING, (F)
                                                                                        18                                                     APPROVING THE FORM AND MANNER OF
                                                                                                                                               ALL PROCEDURES, PROTECTIONS,
                                                                                        19                                                     SCHEDULES, AND AGREEMENTS, AND (G)
                                                                                                                                               GRANTING RELATED RELIEF; AND (II)(A)
                                                                                        20                                                     APPROVING SALE OF SUBSTANTIALLY ALL
                                                                                                                                               OF THE ESTATE’S ASSETS, (B)
                                                                                        21
                                                                                                                                               AUTHORIZING THE ASSUMPTION AND
                                                                                        22                                                     ASSIGNMENT OF CERTAIN EXECUTORY
                                                                                                                                               CONTRACTS AND UNEXPIRED LEASES, AND
                                                                                        23                                                     (C) GRANTING RELATED RELIEF

                                                                                        24                                                     Date: September 4, 2020
                                                                                                                                               Time: 3:00 p.m.
                                                                                        25
                                                                                                                                               Place: Courtroom 201
                                                                                        26                                                            1415 State Street, Santa Barbara
                                                                                                                                                      California
                                                                                        27
                                                                                        28


                                                                                                                        OPPOSITION TO MOTION RE BIDDING PROCEDURES
                                                                                                        Case 9:19-bk-11573-MB         Doc 1264 Filed 09/03/20 Entered 09/03/20 17:31:43                 Desc
                                                                                                                                        Main Document    Page 2 of 5


                                                                                                         1          Laor Liquidating Associates, LP (“Laor”) and Guarantee Royalties Inc. (“Guarantee” together

                                                                                                         2   with Laor shall be referred to collectively as, the “Claimants”) hereby submit this objection (the

                                                                                                         3   “Objection”) to the Chapter 11 Trustee’s bid procedures as described in the motion filed as docket no.

                                                                                                         4   1221. The Claimants represent as follows in support of their Objection:

                                                                                                         5                                                ARGUMENT

                                                                                                         6          The Claimants agree with many of the issues raised by other parties in their objections to the

                                                                                                         7   Trustee’s bid procedures. The bid procedures are problematic in connection with the REDU Assets,

                                                                                                         8   which are not included in the assets to be sold to the stalking horse bidder. Moreover, the Motion does

                                                                                                         9   not meaningfully address the REDU Assets to enable creditors to assess any bid made at the proposed

                                                                                                        10   auction. As such, the Claimants oppose the bid procedures for the reasons below:
HEMAR, ROUSSO & HEALD, LLP




                                                                                                        11   A.     The Court Should Disapprove the Bid Procedures as to the REDU Assets.
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                        12          The proposed procedures would deprive the Claimants of any meaningful opportunity to assess
                                                                   ENCINO , CA 91436




                                                                                                        13   bids for the REDU Assets or to lodge a sufficient objection thereto. The Motion primarily addresses
                                                                                       (818) 501-3800




                                                                                                        14   the proposed asset sale to the Stalking Horse Bidder which does not propose to purchase the REDU

                                                                                                        15   Assets. Instead, a bidder may bid for the REDU Assets at the September 23, 2020 auction without

                                                                                                        16   notification to creditors regarding their qualifications or identity. Yet, any opposition to the sale

                                                                                                        17   motion is due on September 21, 2020 prior to that auction. The Trustee then proposes to file a notice

                                                                                                        18   of Successful Bidder on September 24, 2020. Thereafter, parties can file a Supplemental Limited Sale

                                                                                                        19   Objection on October 4, 2020 but only on limited issues “based on the manner in which the Auction

                                                                                                        20   was conducted, selection of the Successful Bidder and the identity of the Successful Bidder(s) or

                                                                                                        21   Backup Bidder(s) in the event the Successful Bidder or Backup Bidder(s) are not the Stalking Horse

                                                                                                        22   Bidder, including Designated Contract counterparty objections based on inadequate assurance of

                                                                                                        23   future performance by a Successful Bidder other than the Stalking Horse Bidder.”

                                                                                                        24          These procedures are insufficient to protect the Claimants’ rights. For instance, the Trustee

                                                                                                        25   seeks to restrict a party’s objection to only the limited issues described above. This limitation is

                                                                                                        26   unacceptable given the proposed belated receipt of information depriving creditors of the ability to

                                                                                                        27   evaluate the bid or the bidder. This is particularly problematic given the need to ensure that a

                                                                                                        28
                                                                                                                                                                 1
                                                                                                                                          OPPOSITION TO MOTION RE BIDDING PROCEDURES
                                                                                                        Case 9:19-bk-11573-MB            Doc 1264 Filed 09/03/20 Entered 09/03/20 17:31:43             Desc
                                                                                                                                           Main Document    Page 3 of 5


                                                                                                         1   successful bidder will be a responsible operator. Further, an issue exists whether it is permissible for

                                                                                                         2   only a portion of the REDU Assets to be purchased given that the REDU area is a unitized area.

                                                                                                         3   These complex issues cannot be considered and resolved on a truncated basis as sought by the Trustee.

                                                                                                         4   B.     The Claimants Reserve All Rights to Oppose The Motion On the Grounds That Claimants’

                                                                                                         5          Leases Are Subject to the Lease Assumption Requirements Under 11 U.S.C. § 365.

                                                                                                         6          There is presently a pending adversary proceeding in which declaratory relief is sought

                                                                                                         7   whether certain oil and gas leases are subject to the lease assumption requirements under Section 365.

                                                                                                         8   The Trustee’s motion for summary judgment on the issue has been continued to September 29, 2020.

                                                                                                         9   The Claimants oppose the motion and further reserve the right to maintain its position in connection

                                                                                                        10   with the sale motion.
HEMAR, ROUSSO & HEALD, LLP




                                                                                                        11   C.     It is Unclear Whether The REDU Agreement Must be Assumed and Assigned.
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                        12          An issue exists whether a sale of any REDU Assets requires assumption and assignment of the
                                                                   ENCINO , CA 91436




                                                                                                        13   underlying REDU Agreement. Further, it is unclear whether such agreement is capable of assumption
                                                                                       (818) 501-3800




                                                                                                        14   and assignment. This additional issue must be addressed in conjunction with an evaluation of a sale of

                                                                                                        15   the REDU Assets.

                                                                                                        16                                               CONCLUSION

                                                                                                        17          Based on the foregoing, the Claimants request that the Motion be denied as to the REDU

                                                                                                        18   Assets. The Claimants continue to reserve all rights and request that the Court order such other relief

                                                                                                        19   as is just and necessary.

                                                                                                        20
                                                                                                        21   DATED: September 3, 2020                     HEMAR, ROUSSO & HEALD, LLP

                                                                                                        22                                                  /s/ J. Alexandra Rhim
                                                                                                                                                          BY: _____________________________
                                                                                                        23                                                    J. Alexandra Rhim
                                                                                                                                                          Attorneys for Laor Liquidating Associates, LP
                                                                                                        24                                                and Guarantee Royalties, Inc.

                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                                2
                                                                                                                                            OPPOSITION TO MOTION RE BIDDING PROCEDURES
                                                                                                        Case 9:19-bk-11573-MB              Doc 1264 Filed 09/03/20 Entered 09/03/20 17:31:43                              Desc
                                                                                                                                             Main Document    Page 4 of 5


                                                                                                         1                                       PROOF OF SERVICE OF DOCUMENT

                                                                                                         2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                                                                             15910 Ventura Blvd., 12th Floor, Encino, California 91436.
                                                                                                         3    A true and correct copy of the foregoing document described as OBJECTION TO CHAPTER 11 TRUSTEE’S MOTION FOR
                                                                                                              ORDERS: (I)(A) APPROVING BIDDING PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL OF THE ESTATE’S
                                                                                                         4    ASSETS, (B) APPROVING PROCEDURES FOR ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
                                                                                                              CONTRACTS AND UNEXPIRED LEASES, INCLUDING NOTICE OF PROPOSED CURE AMOUNTS, (C) AUTHORIZING
                                                                                                         5    AND APPROVING THE SELECTION OF A STALKING HORSE BIDDER, (D) APPROVING EXPENSE REIMBURSEMENT, (E)
                                                                                                              SCHEDULING (i) AN AUCTION AND (ii) A SALE HEARING, (F) APPROVING THE FORM AND MANNER OF ALL
                                                                                                         6    PROCEDURES, PROTECTIONS, SCHEDULES, AND AGREEMENTS, AND (G) GRANTING RELATED RELIEF; AND (II)(A)
                                                                                                              APPROVING SALE OF SUBSTANTIALLY ALL OF THE ESTATE’S ASSETS, (B) AUTHORIZING THE ASSUMPTION AND
                                                                                                              ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (C) GRANTING RELATED
                                                                                                         7    RELIEF will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
                                                                                                              and (b) in the manner indicated below:
                                                                                                         8
                                                                                                             1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling
                                                                                                         9   General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and
                                                                                                             hyperlink to the document. On September 3, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary
                                                                                                        10   proceeding and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission
HEMAR, ROUSSO & HEALD, LLP




                                                                                                             at the email address(es) indicated below:
                                                                                                        11
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                        12                                                                       X Service information continued on attached page
                                                                   ENCINO , CA 91436




                                                                                                        13   2. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
                                                                                       (818) 501-3800




                                                                                                             On September 3, 2020, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy
                                                                                                        14   case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first
                                                                                                             class, postage prepaid, and/or with an overnight mail service addressed as follows. Listing the judge here constitutes a
                                                                                                        15   declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                                        16
                                                                                                        17                                                                     X Service information continued on attached page
                                                                                                        18   3. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each
                                                                                                             person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on _____________ I served the following
                                                                                                        19   person(s) and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by
                                                                                                             facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on
                                                                                                        20   the judge will be completed no later than 24 hours after the document is filed.

                                                                                                        21
                                                                                                                                                                               □ Service information continued on attached page
                                                                                                        22
                                                                                                        23   I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

                                                                                                        24
                                                                                                        25    9/03/20                       SANAZ ADNANI                                    /s Sanaz Adnani
                                                                                                              Date                          Printed Name                                    Signature
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                                           3
                                                                                                                                                OPPOSITION TO MOTION RE BIDDING PROCEDURES
                                                                                                        Case 9:19-bk-11573-MB           Doc 1264 Filed 09/03/20 Entered 09/03/20 17:31:43      Desc
                                                                                                                                          Main Document    Page 5 of 5


                                                                                                         1                                                Service List

                                                                                                         2
                                                                                                             1.     TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                                                         3
                                                                                                             William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
                                                                                                         4   Bradley D Blakeley blakeley@blakeleylawgroup.com, bradleydblakeley@gmail.com
                                                                                                             Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
                                                                                                         5   Marc S Cohen mscohen@loeb.com, klyles@loeb.com
                                                                                                             Alan D Condren berickson@seedmackall.com
                                                                                                         6   Don Fisher dfisher@ptwww.com, tblack@ptwww.com
                                                                                                             Brian D Fittipaldi brian.fittipaldi@usdoj.gov
                                                                                                         7   Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu;cecilia@hbsb.com
                                                                                                             Karen L Grant kgrant@silcom.com
                                                                                                         8   Brian L Holman b.holman@mpglaw.com
                                                                                                             Tracy K Hunckler thunckler@daycartermurphy.com,
                                                                                                         9   cgori@daycartermurphy.com;rmahoney@daycartermurphy.com
                                                                                                             Eric P Israel eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
                                                                                                        10   Mitchell J Langberg mlangberg@bhfs.com, dcrudup@bhfs.com
HEMAR, ROUSSO & HEALD, LLP




                                                                                                             Vincent T Martinez llimone@twitchellandrice.com, smccomish@twitchellandrice.com
                                                                                                        11   Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
                             15910 VENTURA BOULEVARD, 12TH FLOOR




                                                                                                             Brian M Metcalf bmetcalf@omm.com, brian-metcalf-9774@ecf.pacerpro.com
                                                                                                        12   Jerry Namba nambaepiq@earthlink.net, G23453@notify.cincompass.com;annie_cunningham@ymail.com
                                                                                                             Benjamin P Pugh bpugh@ecg.law, mhamburger@ecg.law;calendar@ecg.law
                                                                   ENCINO , CA 91436




                                                                                                        13
                                                                                       (818) 501-3800




                                                                                                             Edward S Renwick erenwick@hanmor.com, iaguilar@hanmor.com
                                                                                                             J. Alexandra Rhim arhim@hrhlaw.com
                                                                                                        14   Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
                                                                                                             Zev Shechtman zshechtman@DanningGill.com,danninggill@gmail.com; zshechtman@ecf.inforuptcy.com
                                                                                                        15   United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
                                                                                                             William E. Winfield wwinfield@calattys.com, scuevas@calattys.com
                                                                                                        16
                                                                                                        17   2.     SERVED BY UNITED STATES MAIL
                                                                                                        18   Donna Jean AAnerud
                                                                                                             523 W. Citracado Parkway
                                                                                                        19   Escondido, CA 92025
                                                                                                        20   Richard W. Ackerman
                                                                                                             c/o Richards W. Ackerman Trust 3-14-77
                                                                                                        21   P.O. Box 559
                                                                                                             Darby, MT 59829
                                                                                                        22
                                                                                                             Bruce W Wagner
                                                                                                        23   Twitchell and Rice, LLP
                                                                                                             215 North Lincoln St
                                                                                                        24   PO Box 520
                                                                                                             Santa Maria, CA 93456
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28
                                                                                                                                                               4
                                                                                                                                           OPPOSITION TO MOTION RE BIDDING PROCEDURES
